DETAILED ACTION
In application filed on 09/18/2020, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Kinahan et al. "Laboratory unit operations on centrifugal lab-on-a-disc cartridges using dissolvable-film enabled flow control." (2014) teaches a method of preparing a sample in a microfluidic device, comprising:
providing a microfluidic device (See Fig. 2, base event-triggered valve architecture) having a first reservoir (Fig. 2(b), referred to as control chamber) in fluid communication (See fluidic connection in  Fig. 2) with a second reservoir (Fig. 2(a), referred to as chamber in the middle with the Load Film (LF)) in fluid communication with and adjacent to ; the first reservoir (Fig. 2(b), referred to as control chamber) containing a first liquid (Fig. 2(b), referred to as control chamber; ancillary, or triggering, liquid is loaded), the first liquid being held in the first reservoir by a capillary stop valve (Fig. 2(a) Control Film (CF); Pg. 2, Fourth Para.,the valve is composed of a pneumatic chamber sealed by two films, called the Control Film (CF) and the Load Film (LF)) connecting the first and second reservoirs (See Figs. 2(a)-2(e),; Page. 9, Last Para., 6.1, Paper lmbibition Based Actuation In order to control the time taken for a liquid to reach a CF, cellulose paper can be used as a wicking media…),
 the second reservoir having a sample support disposed therein (Fig. 2(d), (d) the sample can enter the valve and wet the LF, i.e. the LF is the sample support); 
 adding a second liquid, containing substances, to the second reservoir (Figs. 2(c)-2(e), a differing liquid in the Fluid Reservoir is in contact with the chamber in the middle with the Load Film (LF)).
However, Kinahan et al. "Laboratory unit operations on centrifugal lab-on-a-disc cartridges using dissolvable-film enabled flow control." (2014) neither teaches nor fairly suggests a method of preparing a sample in a microfluidic device, comprising:
a draining unit having a first absorbing member disposed therein; 
the second liquid contacting the first liquid and the first absorbing member; 
the first absorbing member absorbing the second liquid and the first liquid; and
the substances adhering to the sample support (as claimed in Claim 1 and Claim 17). 
Therefore Claims 1-20 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, and 17. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797